                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

CHAVEZ PRICE,                                  §
                                               §
                                               §
                 Plaintiff,                    §
                                               §
v.                                             §   CIVIL ACTION NO. 6:18-CV-00074-RAS
                                               §
SGT. GARNER, LT. TANNER, J. ENGE,              §
AND FIVE MAN TEAM,                             §
                                               §
                 Defendants.                   §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On April 1, 2019, the Magistrate Judge issued

his Report and Recommendation (Doc. No. 41), recommending this action be dismissed

with prejudice for purposes of proceeding in forma pauperis. No objections to the Report

and Recommendation have been presented for consideration within the prescribed time

period for such objections. Therefore, the court adopts the Report and Recommendation of the

United States Magistrate Judge (Doc. No. 41) as the findings of this court.

       Accordingly, it is ORDERED that Defendants’ motion for summary judgment on the

issue of exhaustion of administrative remedies (Doc. No. 34) is GRANTED and this action is

DISMISSED WITH PREJUDICE for purposes of proceeding in forma pauperis. Any other

pending motions are DENIED as MOOT.

             .      SIGNED this the 21st day of May, 2019.




                                                        _______________________________
                                                        RICHARD A. SCHELL
                                                        UNITED STATES DISTRICT JUDGE
